Citation Nr: 0329721	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for status post excision of 
skin cancer of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945, and from October 1950 to November 1951.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA notify the claimant of the evidence needed to 
substantiate a claim, provide notice of what portion of the 
necessary evidence VA will obtain, and provide notice of the 
specific portion of that evidence the claimant must obtain.  
It also prescribes VA duties to assist a claimant obtain 
relevant evidence.  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board observes that 38 C.F.R. § 3.159(b)(1), was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003).  The offending language in the 
regulation suggested that an appellant must respond to a 
"VCAA notice" within 30 days.  Notably, the provision of 
the VCAA codified at 38 U.S.C.A. § 5301(a), requires that the 
appellant be provided a year to respond.  

The veteran has yet to be provided any VCAA notice.  Hence, 
the veteran must be afforded notice of the provisions of the 
VCAA specifically as applicable to the issue remanded here, 
to include notice of the year to be afforded him to respond, 
and to include notice of the evidence that has been obtained 
by VA and specific notice of the evidence he needs to obtain 
in furtherance of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

While the veteran requested a Central Office Board hearing he 
cancelled that request in a signed December 2002 statement, 
and he has not since expressed any desire for a further 
opportunity of a hearing prior to Board adjudication.  Hence, 
as of now, none is required prior to Board adjudication.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA and 
implementing regulations is 
completed.  The RO should do the 
following:

A.  The RO should provide a 
discussion of the provisions of the 
VCAA including as applicable to the 
veteran's claim.  The RO must notify 
the veteran exactly what evidence is 
necessary to sustain his claim for 
service connection for status post 
excision of skin cancer of the left 
wrist.  He should be informed that 
medical evidence must be provided 
with a current diagnosis of the 
claimed status-post-cancer condition 
and a medical opinion showing that it 
is at least as likely as not that the 
disorder developed in service or has 
persisted since, or was caused by a 
medical disease or disability that 
developed in service or persisted 
since service.  The RO should 
emphasize to the veteran that it is 
ultimately his responsibility to 
provide the foregoing evidence.  The 
RO should also inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if the 
appellant identifies the custodians 
thereof, and VA will notify him of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.  The 
RO must inform the veteran of what 
evidence he must obtain, and of what 
evidence VA has obtained and will 
obtain, to support his claim.  

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  It 
should inform him that his appeal 
will remain in abeyance for one year 
or until he indicates in signed 
writing that there is no additional 
evidence he wishes to have considered 
and that he wishes to waive any 
remaining time provided by 38 
U.S.C.A. § 5103(a).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain records of such 
treatment.  The RO should inform the 
veteran that if he fails to reply to 
the request, VA will find, based on 
that failure to reply, that the 
veteran knows of no additional 
evidence or information in 
furtherance of his claim.  
The RO should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  

3.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the claim.  If 
the determination remains adverse to 
the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to ensure 
that the veteran and his 
representative have been provided 
complete notice of what VA will do 
and what the claimant must do.  
Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

